Citation Nr: 1016119	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-36 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from October 1951 to 
July 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

In April 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In May 2009, the Board remanded this matter to the RO for 
additional development.  After completing the requested 
actions, the RO continued the denial of the claim (as 
reflected in a March 2010 supplemental statement of the case 
(SSOC)) and returned this matter to the Board for further 
appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Service connection is currently in effect for 
posttraumatic stress disorder (PTSD), rated as 50 percent 
disabling, residuals cold injury left lower extremity, rated 
as 20 percent disabling, residuals cold injury right lower 
extremity, rated as 20 percent disabling, residuals cold 
injury right upper extremity, rated as 20 percent disabling, 
and residuals cold injury left upper extremity, rated as 20 
percent disabling.  The Veteran's combined evaluation for 
compensation is 80 percent.

3.  The Veteran's service-connected disabilities, alone, are 
not shown to be of such severity as to effectively preclude 
all forms of substantially gainful employment.   

CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a July 2006 pre-rating letter provided notice 
to the Veteran of the  evidence and information needed to 
substantiate his claim for a TDIU on appeal.  This letter 
also informed the Veteran of what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The letter further 
requested that the Veteran submit any additional information 
or evidence in his possession that pertained to his claim.  
The July 2006 letter also provided the Veteran with 
information regarding disability ratings and effective dates 
consistent with Dingess/Hartman.  The October 2006 RO rating 
decision reflects the initial adjudication of the claim for a 
TDIU.  Hence, the July 2006 letter-which meets all four of 
Pelegrini's content of notice requirement- also meets the 
VCAA's timing of notice requirement.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records, and the reports of VA examinations.  Also of record 
and considered in connection with the appeal is the 
transcript the April 2009 Board hearing, as well as various 
written statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially  
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities,  
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least  
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  Service connection is currently in 
effect for posttraumatic stress disorder, rated as 50 percent 
disabling, residuals cold injury left lower extremity, rated 
as 20 percent disabling, residuals cold injury right lower 
extremity, rated as 20 percent disabling, residuals cold 
injury right upper extremity, rated as 20 percent disabling, 
and residuals cold injury left upper extremity, rated as 20 
percent disabling.  The Veteran's combined evaluation for 
compensation is 80 percent.  Thus, the Veteran meets the 
percentage requirements of 38 C.F.R. § 4.16(a) (2009).  The 
remaining question, then, is whether the Veteran's service-
connected disabilities render him unemployable.  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of  
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service-
connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In the Veteran's August 2005 claim for a TDIU, he indicated 
that he last worked in sales in 2002, and that he left his 
job because of disability.  the Veteran noted that he could 
not drive long distances or at night.  He indicated he had a 
high school education. 

A September 2006 VA peripheral nerve examination report 
reflects that the Veteran reported he retired about five 
years earlier as a sales-person for snow removal equipment.  
He stated that he stopped because of his symptoms, described 
as pain and throbbing hands and feet.  

A January 2007 letter from People's Place indicates that the 
Veteran received counseling for his PTSD.  It was noted that 
the Veteran had been successful on jobs, but they had been 
single person truck driving jobs and there had been 
significant arguments with his bosses.

In a December 2007 letter, an individual from the Veteran's 
former employer's payroll office stated that it was 
recommended that the Veteran retire due to undue stress, as 
to say a forced retirement. 

A November 2009 VA cold injury examination report reflects 
that the VA examiner reviewed the claims file, obtained a 
medical history from the Veteran, and performed a thorough 
physical examination.  The examiner noted that the Veteran 
was a gainfully employed salesman without loss of work time.  
The examiner concluded that the Veteran's cold sensitization 
is not significant enough to alter his ability to work.  He 
can work with gainful employment involving a sedentary job.  
A job requiring physical work is also possible.  However, a 
job requiring heavy physical exertion and working outside of 
heated areas would be impossible.  He noted that the Veteran 
was able to work as a salesman for multiple years without 
significant time off because of symptoms.  

A November 2009 VA PTSD examination report reflects that the 
VA examiner reviewed the claims file, obtained a medical 
history from the Veteran and performed a thorough 
examination.  The examiner noted that the Veteran has been 
retired since 2001.  The VA examiner responded in the 
negative when asked if there was total occupational and 
social impairment due to PTSD signs and symptoms.  The VA 
examiner found that the Veteran's PTSD symptoms resulted in 
deficiencies in thinking (noting negative thinking), family 
relations, and mood, but not work.  The VA examiner responded 
in the negative to whether there was reduced reliability and 
productivity due to PTSD symptoms.  The VA examiner found 
that there was occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to PTSD signs and symptoms, but with generally 
satisfactory functioning.  The VA examiner stated that the 
Veteran's anxiety could reduce his efficiency and 
productivity in a job setting.  

In light of the above, the Board finds that the preponderance  
of the evidence is against a finding that the Veteran's  
service-connected disabilities render him unable  to secure 
or follow a substantially gainful occupation.

Here, the Board does not doubt that the Veteran's service-
connected disabilities, which combine to an 80 percent 
rating, cause the Veteran some occupational impairment; 
however, there is a lack of evidence showing that there are 
circumstances that place him in a different category to 
warrant entitlement to a TDIU.  The medical evidence fails to 
show that the Veteran's service-connected disabilities solely 
cause his inability to work.  More importantly, the competent 
medical evidence consists of two separate medical opinions 
that considered the Veteran's service-connected disabilities, 
and one concluded that the Veteran's residuals of cold 
injuries did not preclude the Veteran from performing 
sedentary employment and the other concluded that the 
Veteran's PTSD did not result in total occupational 
impairment or deficiencies in work, at most, the VA examiner 
found that the Veteran's PTSD symptoms resulted in occasional 
decrease in work efficiency.

Thus, based on the evidence of record, the Board finds that  
the Veteran's inability to secure and follow a substantially 
gainful occupation, if such inability exists, is not due 
solely to his service-connected disabilities.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim for a TDIU, and there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


